DETAILED ACTION
This action is responsive to communication filed on 02/01/2022. The current pending claims are 1 – 10, 13 – 16, and 19 – 20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 10, 13 – 16, and 19 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 20, the combination as claimed including an automatic flush system configured to the automatic flush system is configured to detect introduction of a fluid into the basin, to detect a urinal normal state wherein the fluid flows through the basin and trapway over a defined period of time, to detect a urinal abnormal clog state or abnormal slow-drain state wherein the fluid does not drain from the basin through the trapway, or drains from the basin slowly for more than a defined period of time, and to detect a urinal abnormal flush valve leak state wherein the fluid is introduced to the basin for more than a defined period of time, and wherein, the automatic flush system is configured to send a flush signal to the flush valve to initiate a flush if the urinal is in the normal state, and to not send a flush signal to the flush valve to initiate a flush if the urinal is in the abnormal clog state, the abnormal slow-drain-state, or the abnormal flush valve leak state was neither found alone nor rendered obvious by the most relevant prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754